Citation Nr: 1707184	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-30 140	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee chondromalacia and degenerative joint disease.

2. Entitlement to an initial rating in excess of 10 percent for service-connected left knee instability.  

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to December 1993.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Atlanta, Georgia certified this case to the Board on appeal.  

The Board remanded the case for further development in March 2015 and March 2016.  In March 2015, the Board remanded the issue of entitlement to a compensable evaluation for a left finger disability.  Following that remand, the issue of increased evaluation for a left finger disability returned to the Board, and the RO certified several additional issues for appellate review.  

In March 2016, the Board noted that the Veteran's appeal had included claims of service connection for a bilateral hip disorder and a lower back disorder, as well as a claim of increased evaluation for service-connected right knee disability.  With regard to service connection for the right hip, left hip, and lower back disabilities, however, the Board noted the RO's grant of service connection.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  With regard to the Veteran's claim for an increased evaluation for his service-connected right knee disability, the Board the Veteran's withdrawal of his claim in a January 2016 statement, thus removing that issue from appellate consideration as well.  38 C.F.R. § 20.204(b)(1).  In that same March 2016 Board decision, the Board finally denied a compensable evaluation for a left finger disability, and remanded the issues of entitlement to increased evaluation for a left knee disability and service connection for headaches.  Thus, these issues remain on appeal as listed above.  

Following the March 2016 remand, the RO awarded a separate compensable evaluation for left knee instability in a November 2016 rating decision.  As such, the Veteran's left knee currently has a 10 percent evaluation for chondromalacia and degenerative joint disease as of March 23, 2009, and an additional 10 percent evaluation for instability as of October 4, 2016.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  It follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected above.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims files.  



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to cancel all of the issues still pending on appeal at this point.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected left knee chondromalacia and degenerative joint disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected left knee instability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran withdrew all issues currently on appeal in a February 2017 statement.  As discussed above, the issues remaining on appeal are entitlement to an initial evaluation in excess of 10 percent for service-connected left knee chondromalacia and degenerative joint disease, entitlement to an initial evaluation in excess of 10 percent for service-connected left knee instability, and entitlement to service connection for headaches.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.  


ORDER

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected left knee chondromalacia and degenerative joint disease is dismissed.  

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected left knee instability is dismissed.  

The issue of entitlement to service connection for headaches is dismissed.  


____________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


